DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine Voisinet on 11 March 2021.
The application has been amended as follows: 
Please replace claims 15 and 16 with the following:
15. The acoustic wave diagnostic apparatus according to claim 1, wherein the Doppler processor circuitry generates the Doppler shift signal by increasing a weighting of the plurality of acoustic wave echo signals without the positional deviation as to the plurality of acoustic wave echo signals for which the positional deviation has been corrected and the plurality of acoustic wave echo signals without the positional deviation obtained from the acoustic wave echoes from the same subject.
16. The acoustic wave diagnostic apparatus according to claim 1, wherein the Doppler processor circuitry generates the Doppler shift signal by real part auto correlation output data and imaginary part detection data are separated, averaged separately, and applied to an arc tangent circuit.

Reasons for Allowance

Claims 1, 3-4, 8, 11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Kataguchi (U.S. Patent Application Publication No. 2008/0009727) in combination with Hirama (U.S. Patent Application Publication No. 2009/0326377) which disclose an acoustic wave diagnostic apparatus (Kataguchi, Fig. 1, Ref. 1), comprising: an acoustic wave probe (Kataguchi, Fig. 1, Ref. 12) in which a plurality of acoustic wave transducers (Kataguchi, Paragraphs 0016, 0072) are arranged in at least one direction (Kataguchi, Paragraph 0072); 
a first processor circuitry (Kataguchi, Fig. 1, Ref. 22) for performing processing for transmitting acoustic waves, which converge on a focusing position, in a subject from the acoustic wave transducers to be driven (Kataguchi, Paragraph 0056) while sequentially updating the acoustic wave transducers to be driven (Kataguchi, Paragraph 0112, 0122, 0125); 
a second processor circuitry (Hirama, Ref. 53) for directly correcting positional deviation of the one direction according to a position of each of the acoustic wave transducers driven by the first processor circuitry, for an acoustic wave echo signal with positional deviation in the one direction in which the plurality of acoustic wave transducers are arranged (Hirama, Paragraph 0054), between the focusing position and an observation target position of the subject among acoustic wave echo signals that are output from the acoustic wave transducers (Hirama, Figs. 2 and 3) due to the acoustic wave transducers receiving acoustic wave echoes of the observation target position of the subject obtained based on the driving of the acoustic wave transducers by the first processor circuitry (Hirama, Paragraph 0014); and 
a Doppler processor circuitry (Kataguchi, Fig. 1, Ref. 34) for generating a Doppler shift signal (Kataguchi, Paragraphs 0062-0064, 0213-0214) by performing an autocorrelation operation on the acoustic wave echo signal (Kataguchi, Paragraphs 0063, 0066). 

Previously, in the office action filed 01 September 2020, Kanda et al. (U.S. Patent No. 5,910,118) was used in combination with Kataguchi and Hirama to teach increased weighting (Kanda, Col. 10, lines 40-51).  However, Applicant’s arguments, filed 01 December, 2020 are persuasive regarding Kanda, in that Kanda does not teach where the increasing the weighting of the plurality of acoustic wave echo signals without positional deviation, and it would not be obvious to combine the increased weighting of Kanda with the combination of Kataguchi and Hirama.  Therefore, the combination of Kataguchi, Brown, and Kanda does not teach wherein the Doppler processor circuitry generates the Doppler shift signal by increasing a weighting of the plurality of acoustic wave echo signals without the positional deviation and calculating a weighted average of an autocorrelation operation result of the plurality of acoustic wave echo signals, for which the positional deviation has been corrected by the second processor circuitry, and an autocorrelation operation result of the plurality of acoustic wave echo signals without the positional deviation.
Additionally, no additional references, or reasonable combination thereof, could be found which disclose, or suggest in combination with other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793